Third District Court of Appeal
                               State of Florida

                        Opinion filed September 20, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                        Nos. 3D17-1685 & 3D17-1565
                        Lower Tribunal No. 03-21018A
                             ________________


                                David Brown,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      Appeals under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Martin Zilber, Judge.

     David Brown, in proper person.

     Pamela Jo Bondi, Attorney General, for appellee.


Before ROTHENBERG, C.J., and SALTER and LUCK, JJ.

     PER CURIAM.
        In these consolidated cases, we review (1) an order of June 17, 2017, barring

the appellant, David Brown, from filing further pro se postconviction pleadings

(Case No. 3D17-1685), and (2) an order of April 27, 2017, denying Mr. Brown’s

third pro se motion and amended motion for postconviction relief (Case No. 3D17-

1565).

        We affirm the orders below in each case. In Case No. 3D17-1685, however,

we remand the circuit court case to the trial court for the limited purpose of issuing

an amended order to correct scrivener’s errors. In paragraph 1, page 3 of the order

of June 20, 2017, “Case No. F03-21028B” is to be conformed to the correct lower

tribunal case number, F03-21018A (as shown in the caption, page 1 of the order).

In paragraph 2, line 3 of that order, “Case No. F03-21018B” is to be conformed as

well to “F03-21018A.” The corrected order shall then be transmitted to the

Department of Corrections in accordance with paragraph 3 of the order of June 20,

2017.




                                          2